

116 SRES 407 ATS: Congratulating the Washington Nationals on winning the 2019 Major League Baseball World Series.
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 407IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Kaine (for himself, Mr. Warner, Mr. Van Hollen, Mr. Cardin, and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Washington Nationals on winning the 2019 Major League Baseball World Series.
	
 Whereas, on October 30, 2019, the Washington Nationals won the 2019 Major League Baseball World Series;
 Whereas that World Series win was the first World Series won by the Washington Nationals in the 51 years that the franchise has been in Major League Baseball;
 Whereas the last Major League Baseball team in Washington, DC, to win the World Series was the Washington Senators in 1924;
 Whereas the Washington Nationals defeated the Milwaukee Brewers in the National League Wild Card Game;
 Whereas the Washington Nationals defeated the Los Angeles Dodgers in the National League Division Series;
 Whereas the Washington Nationals defeated the St. Louis Cardinals in the National League Championship Series;
 Whereas the Washington Nationals defeated the Houston Astros in the World Series; Whereas the Washington Nationals demonstrated team spirit and determination in winning the World Series after starting the regular season 19–31, staving off 5 playoff elimination games, and being widely considered underdogs in the World Series;
 Whereas the roster of players for the Washington Nationals for the 2019 World Series included— (1)Matt Adams;
 (2)Asdrúbal Cabrera; (3)Patrick Corbin;
 (4)Sean Doolittle; (5)Brian Dozier;
 (6)Adam Eaton; (7)Yan Gomes;
 (8)Javy Guerra; (9)Daniel Hudson;
 (10)Howie Kendrick; (11)Gerardo Parra;
 (12)Tanner Rainey; (13)Anthony Rendon;
 (14)Víctor Robles; (15)Fernando Rodney;
 (16)Joe Ross; (17)Aníbal Sánchez;
 (18)Max Scherzer; (19)Juan Soto;
 (20)Stephen Strasburg; (21)Wander Suero;
 (22)Kurt Suzuki; (23)Michael A. Taylor;
 (24)Trea Turner; and (25)Ryan Zimmerman;
 Whereas Stephen Strasburg received the Most Valuable Player award for the 2019 World Series; Whereas Mike Rizzo, General Manager and President of Baseball Operations, and Dave Martinez, Manager, provided outstanding leadership and guided the Washington Nationals to their first World Series victory;
 Whereas the Principal Owners of the Washington Nationals, Theodore N. Lerner (Founding Principal Owner), Mark D. Lerner (Managing Principal Owner), Annette M. Lerner, Marla Lerner Tanenbaum, Debra Lerner Cohen, Robert K. Tanenbaum, Edward L. Cohen, and Judy Lenkin Lerner, have contributed greatly to the Nation’s Capital and the National Capital Region through the philanthropic work of The Annette M. and Theodore N. Lerner Family Foundation and the Washington Nationals Dream Foundation: Now, therefore, be it
	
 That the Senate— (1)congratulates the Washington Nationals on winning the 2019 World Series;
 (2)applauds the people of the Nation’s Capital and the National Capital Region for their enthusiastic support of the Washington Nationals; and
 (3)respectfully requests the Secretary of the Senate to transmit an enrolled copy of this resolution to—
 (A)the Managing Principal Owner of the Washington Nationals, Mark D. Lerner; (B)the Manager of the Washington Nationals, Dave Martinez; and
 (C)the General Manager and President of Baseball Operations of the Washington Nationals, Mike Rizzo.